                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON


 TONIA POWELL PANGAN,                                                             6: 18-cv-00457-AC
         Plaintiff,

 vs.
                                                                                             ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


        It is hereby ORDERED that attorney fees in the amount of $2,393.19 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be

paid to Plaintiffs attorney, dependent upon verification that Plaintiff has no debt which qualifies

for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in

Astrue v. Ratliff, 130 S.Ct. 2521 (20 I 0).

        If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney and

mailed to Plaintiffs attorney's office as follows: Merrill Schneider, P.O. Box 14490, Portland,

OR 97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

shall be made to Plaintiff and n:iailed to_Plaintiffs attorney's office at the address stated above.


                                                             t. r. ') ,
                            ,J'-1-         )

        DATED this            day of                    .•      O'··. 0.


                                                        ~[Yb
                                                       John~costa
                                                       United,Stc:J'.tes Magistrate Judge
                                                               '·-,_./
Submitted by:
Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff
